DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (US Pub No. 2008/0142385).
	Regarding claim 1, Stein discloses (Figures 1-7) a hygiene stick (10), for personal care, in particular for ear hygiene (Paragraph 0041), comprising: a rod (18) for picking up and handling with the fingers; and at least one head (12) having a tapered shape of geometric solid (clearly shown in Figure 1A), which is supported by said rod (Figure 1A), the head being made of elastic material (very soft molded rubber as disclosed in Paragraph 0041) and supported cantilever-style by said rod projecting from the rod along an axial line (Figure 1A); at least one base (16), which is widened along a line transversal to the rod (clearly shown in Figure 1A), the base being interposed between and interconnected to said head and said rod (clearly shown in Figure 1A); wherein said head is hollow inside (clearly shown in Figure 5A) and is being supported cantilever-style directly by said base (Figure 1A); and wherein the head is provided with a lateral surface with projections (13) which extend mainly longitudinally relative to said head (clearly shown in Figures 1A and 2A), have a helical shape wrapped around the axial line  of the rod (clearly shown in Figures 1A and 2A) (Paragraph 0042), and are alternated with channels (spaces between the projections 13 as shown in Figure 2A).
	Regarding claim 3, wherein said head converges towards its free end that is distal from the rod (clearly shown in Figure 1A).
	Regarding claim 4, wherein said tapered shape is conical (clearly shown in Figure 1A).
	Regarding claim 5, wherein said head is equipped with a rounded cap (see annotated figure below), supported at a said free end of it.



    PNG
    media_image1.png
    266
    668
    media_image1.png
    Greyscale







Regarding claim 6, wherein said head is equipped with a lateral wall through which through slits pass (spaces between the projections 13 as shown in Figure 2A), the slits being elongate substantially longitudinally relative to the rod (Figure 2A).
Regarding claim 11, wherein said rod has a tubular shape communicating with said hollow head (Figures 1A, 2A and 6).
Regarding claim 13, wherein the stick is disposable [Fully capable in being disposable].
Regarding claim 14, wherein the stick is re-usable [Fully capable in being re-usable].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Pub No. 2008/0142385) as applied to claim 1 above, and further in view of Arenberg (US Patent No. 5,421,818).
Regarding claims 10 and 12, Stein discloses the invention of claim 1 as stated above except for wherein said at least one head contains a liquid or gelatinous substance to be inserted in the ear canal through said slits and wherein at least said head is made of porous material, that can be made to absorb liquid or gelatinous substances.
Arenberg, in the analogous art of ear devices, teaches (Figures 1-5) an ear apparatus (10) that includes a head (30) that contains a liquid or gelatinous substance (Col. 14, lines 38-65 and Col. 15, lines 17-50) to be inserted in the ear canal through slits (46) and wherein at least said head is made of porous material (44) (Figure 4), that can be made to absorb liquid or gelatinous substances (Col. 14, lines 38-68 and Col. 15, lines 17-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stein to have said at least one head to contain a liquid or gelatinous substance to be inserted in the ear canal through said slits and wherein at least said head is made of porous material, that can be made to absorb liquid or gelatinous substances as taught by Arenberg, in order to deliver medicine into the ear to treat different ear conditions (Arenberg, Col. 14, lines 38-68 and Col. 15, lines 17-50). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Pub No. 2008/0142385) as applied to claim 13 above, and further in view of Edme (US Pub No. 2012/0283616).
Regarding claim 15, Stein discloses the invention of claim 13 as stated above except for at least the material of said head being biodegradable.
Edme, in the analogous art of ear devices, teaches (Figures 1-2) an ear apparatus (100) that is made of a biodegradable material (Paragraphs 0018 and 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the head of Stein to have been made of a biodegradable material as taught by Edme, in order to provide a material that is environmentally friendly (Edme, Paragraphs 0018 and 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771